Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 1 of 10                  PageID #: 885



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


  APRIL NAIL, et al.,

         Plaintiffs,

  v.                                             Civil Action No. 17-00195-KD-B

  ROBERT SHIPP, et al.,

          Defendants.


                        PLAINTIFFS’ MOTION FOR SANCTIONS

        Plaintiffs move this Court to enter on order for sanctions and other appropriate relief

 against Defendants Robert “Matt” Shipp and Regina Shipp (collectively “the Shipps”)

 under Federal Rule of Civil Procedure 37(d) for failing to attend their properly noticed

 depositions on March 26, 2019, and other bad-faith conduct.             Plaintiffs have been

 prejudiced by Defendants’ delay of this litigation, causing rising costs and fees and wasted

 time for Plaintiffs. In support of their motion, Plaintiffs states as follows:

 I.     Preliminary Statement

        This Court granted Plaintiffs and Defendants (collectively, the “Parties”) two

 extensions to complete depositions in this case. [Docs. 138, 143.] On February 19, 2019,

 in its order granting an extension of the discovery deadline until March 29, 2019, this Court

 cautioned the Parties that the Court would not grant any additional extensions for the

 completion of discovery. [Doc. 143.] This Court has therefore twice cautioned the Parties

 to cooperate in completing discovery by the stated deadline.
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 2 of 10                  PageID #: 886



        Despite this Court’s clear instructions, Defendants Robert Shipp and Regina Shipp:

 (1) delayed taking the depositions of Named Plaintiffs until November 2018;1 (2) withheld

 ten banker boxes of responsive documents; and (3) failed to appear for their properly

 noticed depositions. Defendants have placed their personal agenda above that of this

 Court’s discovery-related rules and orders.        They have not provided any claim of

 miscommunication or inability to comply, despite notice of Plaintiffs’ intent to seek the

 imposition of sanctions. Defendants’ failure to explain their conduct further demonstrates

 their contempt for the judicial process and is another example of unnecessarily

 complicating this litigation.

        Plaintiffs have been prejudiced by Defendants’ unexplained delay in production and

 by Defendants’ failure to appear for their depositions before the discovery deadline. The

 circumstances demand the impositions of serious sanctions, including:

        A.     Requiring Defendants appear for their depositions no later than

               May 15, 2019;

        B.     Imposing monetary sanctions, including the reimbursement and payment of

               Plaintiffs’ costs and fees for traveling for, preparing for, and appearing for

               both the previously canceled and Court-ordered depositions;

        C.     Entering a spoliation order for producing electronically stored information

               that cannot be retrieved; and

        D.     Granting final certification of a collective action.


        1.     Defendants’ counsel previously insisted, and the Court agreed, that Defendants be
 allowed to depose the Named Plaintiffs prior to Plaintiffs deposing the Shipps.


                                                2
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 3 of 10               PageID #: 887



 II.    Procedural Background

        1.     The Parties have completed all four Named Plaintiffs’ depositions and nine

 opt-in Plaintiffs’ depositions.

        2.     Plaintiffs’ counsel and Defendants’ counsel conferred in good faith to

 schedule depositions and to complete discovery before this Court’s discovery deadline of

 March 29, 2019.

        3.     The Shipps appeared for their initial depositions on December 6, 2018.

        4.     On December 5, 2018, Defendants’ current counsel informed Plaintiffs’

 counsel that approximately ten banker boxes of documents had been delivered to his office

 by Defendants’ previous counsel.

        5.     Rather than cancel the Shipps’ initial depositions on December 6, counsel for

 the Parties conferred in good faith and agreed to start the Shipps’ depositions and

 reconvene them later.

        6.     During Mr. Shipp’s deposition, he stated:

        So you have stated several times you want to settle. It is my understanding
        that you’ve never been at the deposition stage at this point. It’s my
        understanding you’ve never tried one of these cases. So now you’ve met
        your match, because we’re going all the way. It’s going to cost you a fortune.

 [Ex. 1, Robert Shipp Dep. Tr. at 25 (emphasis added).] In response to counsel asking later

 in the deposition if he needed a break, Mr. Shipp answered, “F**k you. No.” [Id. at 167

 (emphasis added).]

        7.     Following the Shipps’ initial depositions, the Parties’ counsel exchanged

 numerous e-mails concerning dates of availability to complete discovery, including



                                              3
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 4 of 10              PageID #: 888



 resolving disputes regarding electronically stored information, review of the ten banker

 boxes, and remaining depositions.

        8.     On March 4, 2019, Plaintiffs’ counsel properly noticed the Shipps’

 depositions for March 26, 2019, to take place at Defendants’ counsel’s office in Foley,

 Alabama. [Ex. 2, Robert Shipp Dep. Notice.]

        9.     Attorney Arciniegas made the necessary arrangements, including childcare,

 flight reservations, and scheduling a court reporter and videographer, to depose the Shipps

 and Mr. Richard Thomas, their current employee.

        10.    On March 26, 2019, Attorney Arciniegas, a court reporter, and a

 videographer were ready to begin the deposition of Mr. Shipp at 9:00 a.m. and waited until

 10:00 a.m.

        11.    The Shipps failed to appear, and Defendants’ counsel communicated that the

 Shipps were aware of the scheduled depositions and were told to appear but chose not to

 appear.

        12.    Plaintiffs’ counsel recorded the Shipps’ failure to appear, the lack of

 explanation or excuse, and Plaintiffs’ intention to seek appropriate sanctions and relief

 from this Court.

        13.    Defendants’ counsel informed Plaintiffs’ counsel on March 26, 2019, that he

 intended to file a motion with the Court to withdraw from his representation of Defendants.

        14.    The Parties’ counsel agreed to proceed with the previously scheduled

 depositions to avoid any further delay and expenses. Those expenses include Plaintiffs’

 counsel traveling to Foley and Birmingham, Alabama, to take and defend depositions, as


                                             4
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 5 of 10                PageID #: 889



 well as traveling to Key West, Florida, to defend depositions of witnesses selected by

 Defendants.

 III.   Argument

        Plaintiff has conferred in good faith with Defendants to resolve the discovery

 disputes without court action, as required by the Federal Rules of Civil Procedure. Fed. R.

 Civ. P. 37(a)(1). Rule 37(d)(1)(A)(1) authorizes this Court to impose sanctions on a party

 for failing to appear at their own depositions, after being properly noticed. District courts

 can even dismiss a party’s pleading or strike its defenses where there is a clear pattern of

 delay or willful contempt and that no lesser sanction would suffice. This Court has inherent

 powers to impose sanctions to manage its own affairs and achieve the orderly and

 expeditious disposition of cases.     See, e.g., Eagle Hosp. Physicians, LLC v.         SRG

 Consulting, Inc., 561 F. 3d 1298, 1306 (11th Cir. 2009). Based on the Shipps’ bad-faith

 conduct, lack of excuse, and prior sworn testimony, adequate grounds exist for this Court

 to impose whatever sanctions it finds necessary.

        The record establishes a clear pattern and practice of delay tactics by Defendants

 designed to interfere with Plaintiffs’ prosecution of this case in an orderly manner.

 Defendants have repeatedly withheld discovery, requiring Plaintiffs to seek relief from this

 Court and increasing the costs and expenses of this litigation.

        Defendants have been represented by four different law firms over the course of this

 litigation. Each change of personnel interfered with the litigation’s orderly progression.

 Defendants repeatedly represented to Plaintiffs and this Court that certain time-and-

 attendance data could not be produced in Microsoft Excel format. Only Plaintiffs’ dogged


                                              5
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 6 of 10                 PageID #: 890



 persistence revealed that Defendants’ representations were not true. The misrepresentation

 resulted in avoidable delay, costs, expenses, and Court involvement.

        Defendants produced a hard drive containing electronically stored information but

 failed to provide a means or any guidance on how to access it, leaving the vendor to try

 various troubleshooting methods to find and access relevant information. Not until recently

 did Plaintiffs learn, by communicating with Defendants’ third-party software firm, that

 Plaintiffs had to purchase a piece of hardware—an electronic key referred to as a

 “dongle”—to gain access that data. Plaintiffs do not yet know whether they can access that

 information even with newly minted hardware. Furthermore, based on responses to

 subpoenas, it appears that Defendants have previously purchased dongles so that additional

 workstations could access this type of protected information. Defendants did not provide

 a dongle or even mention to Plaintiffs’ counsel that any efforts to access the data without

 a dongle would be wasted effort.

        Perhaps the most obvious offense is the delay in producing copies of paper

 documents that Defendants apparently maintained in the ordinary course of business.

 There is simply no excuse that Defendants overlooked the existence of ten banker boxes

 full of responsive material until the eve of the Shipps’ depositions. The indefensibility of

 non-production of such a voluminous number of responsive documents left Defendants no

 choice but to agree to reconvene the depositions.

        Plaintiffs’ counsel did not raise discovery issues with the Court earlier, because they

 believed Defendants’ new counsel would continue to work with Plaintiffs to resolve these

 disputes and honor his agreement to reconvene the depositions. Plaintiffs made every


                                               6
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 7 of 10                PageID #: 891



 effort to resolve discovery issues and schedule the depositions. This proved more difficult

 than anticipated, however, given Defendants’ counsel’s rare availability to discuss matters

 due to his trial schedule.

        The Shipps’ failure to appear to properly noticed depositions two days prior to the

 discovery deadline is a flagrant disregard of the judicial process. Defendants had numerous

 possible options other than not appearing at their depositions but refused to select any of

 the normal alternatives.

        Defendants’ caused delays, made numerous misrepresentations, withheld relevant

 and discoverable information, and failed to appear for properly noticed depositions. Such

 bad-faith conduct merits the imposition of harsh sanctions.

 IV.    Conclusion

        Defendants did not call or write to cancel or continue their properly noticed

 depositions and do not claim their failure to appear was due to a misunderstanding or

 inability to comply. On March 26, 2019, Plaintiffs’ counsel gave fair notice they would be

 seeking sanctions. Defendants accordingly have been given the opportunity to justify their

 failure to appear but have yet to provide an explanation.

        It appears Defendants simply decided not to show, without sharing their decision

 with Plaintiffs’ counsel or the Court ahead of time. Defendants’ likely hope is that

 Plaintiffs would avoid the time and expense of filing a motion with the Court, that the Court

 deny Plaintiffs’ motion to compel their deposition, or that this Court would refuse to

 impose sanctions.




                                              7
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 8 of 10               PageID #: 892



        Mr. Shipps’ contemptuous declaration that he wants this litigation to cost a

 fortune—prior to his failure to appear for the reconvening of his deposition, shortly before

 the final discovery deadline, with zero explanation—should justify this Court imposing

 serious sanctions so that Defendants, and similarly situated parties, will be deterred from

 repeating this type of egregious abuse.

 V.     Relief Sought

        WHEREFORE, Plaintiffs move this Court to enter an order imposing harsh

 sanctions, based on evidence of the Shipp’s willful, bad-faith conduct in failing to comply

 with discovery orders, including all the following sanctions:

        A.     Requiring Defendants to appear for their depositions no later than

               May 15, 2019;

        B.     Imposing costs and fees for traveling for, preparing for, and appearing for

               both the canceled and Court-ordered depositions;

        C.     Entering a spoliation order should the dongle not make electronically stored

               information retrievable; and

        D.     Grant final certification of a collective action.

                                                Respectfully submitted,

                                                /s/ Daniel E. Arciniegas
                                                Daniel Eduardo Arciniegas
                                                ARCINIEGAS LAW, PLLC
                                                501 Union Street
                                                Suite 430
                                                Nashville, TN 37219
                                                Tel.: (629) 777-5339
                                                Daniel@AttorneyDaniel.com



                                               8
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 9 of 10   PageID #: 893



                                       /s/ Charles P. Yezbak, III
                                       Charles P. Yezbak, III
                                       YEZBAK LAW OFFICES PLLC
                                       2002 Richard Jones Road
                                       Suite B-200
                                       Nashville, TN 37215
                                       Tel.: (615) 250-2000
                                       yezbak@yezbaklaw.com




                                      9
Case 1:17-cv-00195-KD-B Document 146 Filed 04/04/19 Page 10 of 10           PageID #: 894



                              CERTIFICATE OF SERVICE

        I hereby certify that on April 4, 2019, a true and correct copy of the foregoing

 document was filed with the Court and properly served via the Court’s ECF system, which

 sent electronic notice to the following counsel of record:

 C. Randall Caldwell, Jr.
 CALDWELL WENZEL & ASTHANA, PC
 218 N. Alston Street
 Foley, AL 36535
 Phone: (251) 948-2168
 Fax: (251) 948-2938
 rcaldwell@cwalawfirm.com

 Attorney for Defendants


                                               /s/ Charles P. Yezbak, III
                                               Charles P. Yezbak, III




                                             10
